ORDER
The Disciplinary Review Board on June 27, 1996, having filed with the Court its decision concluding that LOWEN K. HANKIN, formerly of LAWRENCEVILLE, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) by issuing to a purchaser of a boat from respondent’s family business a receipt showing a false amount paid for the boat, and good cause appearing;
It is ORDERED that LOWEN K. HANKIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*526ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.